Citation Nr: 1723244	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  06-29 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to November 1971, with additional service in the Army National Guard of New York from August 1982 to August 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Buffalo, New York.

In April 2013 and December 2015, the Board remanded the claim for service connection for Meniere's disease along with a claim for service connection for tinnitus.  During remand status, in September 2016, the RO granted the claim for service connection for tinnitus.  This is considered a full grant of the benefit sought in that matter and, therefore, there remains no controversy for the Board's consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

While the RO requested the Veteran's personnel and medical records for his National Guard Service from August 1982 to August 1984 pursuant to the Board's prior Board remands, it did not notify the Veteran of the negative response and afford the Veteran an opportunity to provide the records.  Additionally, the September 2016 VA medical opinion is inadequate.  The opinion was prepared by a physician's assistant (PA) without any professional medical expertise in the field of ear diseases and the opinion entirely relied upon "an Internet search" and an old January 2010 VA medical opinion in the claims file.  The opinion does not include any explanation for why the PA found the January 2010 medical opinion persuasive and chose to defer to that opinion.
A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the Veteran and his attorney of the negative response from the Army National Guard of New York and the National Records Personnel Center for records pertaining to the period from August 1982 to August 1984, and afford the Veteran an opportunity to provide those records.

2.  The Veteran should be scheduled for a VA examination by an appropriately qualified physician to address whether the Veteran has Meniere's disease related to any incident of military service.  A complete medical history should be obtained.  The claims file must be reviewed and the review noted in the report.  A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

The examiner should address the following:

(a)  Whether the Veteran has Meniere's disease; 

(b)  Whether Meniere's disease began during active service or is related to any incident of service; and

(c)  Whether an organic disease of the nervous system, to include Meniere's disease, manifested within one year of separation from service.

(d)  Whether the Veteran has a current disease of the ear (other than tinnitus) that was first manifested during his military service or otherwise attributable to his military service.

The examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

(a)  A November 1969 service treatment record (STR) documenting dizziness, including that the "world was spinning above him in a circular fashion."  The Veteran fell and became nonresponsive, although not unconscious.

(b)  A November 1969 STR documenting "another dizzy spell."

(c)  A November 1969 service personnel record documenting "severe objective rotational vertigo lasting 11/2 to 2 hours on 12 Nov 69.  Paroxysm caused patient to fall without losing consciousness or losing control of his dog.  ENT and neurologic examinations were within normal limits."

(d)  A December 1969 STR documenting two episodes of vertigo with headaches.  The Veteran was diagnosed with "acute vestibular neuronitis.  Nothing to suggest acoustic neuroma or other neurologic illness.  May have very mild high tone hearing loss AD."

(e)  A November 1970 STR documenting a mild cerebral concussion following a head-on motor vehicle accident.

(f)  A January 2010 VA examiner's finding that the Veteran's symptoms of vertigo were not consistent with Meniere's disease because they lacked the classic combination of symptoms in association with the vertigo.

3.  The AOJ should conduct any development deemed necessary and then re-adjudicate the claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

